Citation Nr: 0705868	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to February 3, 2003, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to May 
1952.

This claim is on appeal from the Albuquerque, New Mexico, 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  On February 3, 2003, the veteran submitted a claim for a 
TDIU.

2.  The RO granted TDIU and established an effective date of 
February 3, 2003, the date of the receipt of the claim.

3.  Prior to February 3, 2003, the evidence did not show that 
the veteran was unemployable due to service-connected 
disabilities.

4.  Prior to February 3, 2003, the veteran had not filed a 
claim, an informal claim or an intent to file a claim for 
TDIU.


CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
February 3, 2003, for the grant of a TDIU have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.159, 3.340, 3.341, 3.400, 4.1, 
4.15, 4.16 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 U.S.C. § 5110(a) govern the assignment 
of an effective date for an award of benefits.  The statute 
provides that the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 U.S.C. 
§ 5110(a).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 
(2000); Norris v. West, 12 Vet. App. 413, 420-21 (1999).  In 
effect, a TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  In reviewing claims 
for assignment of earlier effective dates for TDIU awards, 
the applicable law is the same as that governing assignment 
of earlier effective dates for increased rating claims.

In addition, it is axiomatic that the fact that must be found 
in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
§ 5110(b)(2) which provides that the effective date of an 
award of increased compensation shall be the earliest date of 
which it is ascertainable that an increase in disability had 
occurred, "the only cognizable 'increase' for this purpose 
is one to the next disability level" provided by law for the 
particular disability).  The Court, in Hazan, noted that 
38 U.S.C.A. § 5110(b)(2) requires a review of all the 
evidence of record (not just evidence not previously 
considered) as to the disability in order to ascertain the 
earliest possible effective date.  

Thus, determining whether an effective date assigned for a 
TDIU is correct or proper under the law requires (1) a 
determination of the date of the receipt of the claim for 
TDIU as well as (2) a review of all the evidence of record to 
determine when entitlement to TDIU was "ascertainable."  
Id. at 521.

The Board has determined that the veteran filed a formal 
claim for TDIU on February 3, 2003.  The RO established the 
effective date of the grant of TDIU as of this date.  The 
question now before the Board is whether it was factually 
ascertainable that the veteran was entitled to TDIU in the 
one year prior to February 3, 2003.  After a review of all 
the evidence, the Board finds that the claim for an earlier 
effective date must be denied.  See Hazan.

The record includes various correspondence to and from the 
veteran regarding unrelated claims that were on appeal at 
that time (left shoulder and neck), including due process 
notification as to those claims (3/02), relevant contentions 
documentation submitted by the veteran (3/02), rating 
decision with notification (8/02), a letter from the veteran 
to his representative regarding his disagreement with the 
rating decision (9/02), a notice of disagreement (10/02), and 
a post-decision review process letter to the veteran (10/02), 
as well as other correspondence related to a customer service 
survey (8/02).  The record also includes a VA general medical 
examination (4/02).  However, none of the evidence addressed 
the veteran's employment status or established a relationship 
between his service-connected disabilities and employability. 

No other records or correspondence are of record until the 
February 3, 2003, VAF 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, which forms 
the basis of the current effective date.  To the extent that 
§ 5110(b) provides that an increased compensation may be 
granted at the earliest date of which it is ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date, there is nothing in 
the record that establishes entitlement to TDIU prior to 
February 3, 2003.  

Next, the veteran maintained that an effective date prior to 
February 3, 2003, should be established as an October 2004 
letter from his prior private physician commented that the 
veteran was disabled during the time the physician was 
treating him in the 1985-1988 time frame.  However, the 
medical statement is not germane to the issue of whether the 
veteran had filed a claim or indicated an intent to file a 
claim, or was entitled to a TDIU prior to February 2003.  In 
addition, if the statement is accepted as correct, 
unemployability was greater than one year after the event, 
"facts found," or date "ascertainable."  As such, the 
effective date is controlled by the date of claim rather than 
the date up to one year prior to the claim.  See 38 U.S.C.A. 
§ 5110(b)(2).

In the alternative, the veteran contends that he is entitled 
to the grant of a TDIU to 1993, the date he initially filed a 
claim for an increased rating for paralysis of the left 
radial nerve, which ultimately lead to the grant of a 60 
percent rating for that condition.  At a personal hearing, he 
testified that he was never provided with any information 
from VA on unemployability benefits, even though he had 
retired from employment due to his disabilities.  He related 
that he tried Vocational Rehabilitation for one semester but 
dropped out.  He asserts that VA should have known that he 
was unemployable as of that date and should have provided him 
with information regarding filing a claim for TDIU.  

The Federal Circuit has held that once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the identify the benefit sought requirement 
of 38 C.F.R. § 3.155 is met and the VA must consider TDIU.  
Roberson v. Principi, 251 F.3d 1378 (2001).

Historically, the veteran filed claims for increased ratings 
for left forearm, left fingers, left arm, and left elbow, and 
service connection for left shoulder and neck in March 1993.  
At the time, he was service-connected for impairment 
supination and pronation, left (minor) wrist at 20 percent, 
partial paralysis, radial nerve, left (minor) at 20 percent, 
and limitation of extension of the left (minor) elbow at 10 
percent.  His combined rating was 40 percent.  In March 1994, 
the RO increased the left elbow disability, establishing a 
combined rating of 50 percent.  The disabilities were also 
recharacterized as traumatic arthritis of the left elbow and 
left wrist.  

In February 1996, he filed claims for higher ratings.  In May 
1996, the RO granted a 40 percent rating for left radial 
nerve paralysis and assigned an effective date of February 
1996, establishing a combined rating of 60 percent.  He 
disagreed with the rating and the effective date on the basis 
of clear and unmistakable error (CUE).  In February 1998, the 
RO found CUE in the previous decision and granted a 60 
percent rating for left radial nerve paralysis effective to 
March 1993.  .

A question before the Board is whether the veteran filed a 
claim for TDIU, indicated an intent to file a claim for TDIU, 
or if any action triggered a duty on the part of VA to 
forward an application form to the veteran so that he could 
file claim for TDIU contemporaneous with the grant of a 60 
percent rating for left radial nerve paralysis.

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

A grant of TDIU is based upon the inability to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  A TDIU 
may be granted, even though the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities:  Provided, That, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  

A TDIU may also be granted even though the disability rating 
does not meet the schedular criteria, if the veteran's 
disabilities, in light of his education and occupational 
background, preclude him from securing and following a 
substantially gainful occupation. 38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  Significantly, the sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough; however, a high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  See 38 C.F.R. § 4.16(a) (2006); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities. 38 C.F.R. §§ 
3.341, 4.16, 4.19.

First, there is no question that the veteran did not, in 
fact, file a formal claim for TDIU prior to February 2003, 
nor has he so asserted.  Rather, he maintains that the VA 
should have known that he was unemployed and forwarded him an 
application for benefits at the time that his service-
connected left radial nerve paralysis disability was rated at 
60 percent, thereby meeting the schedular criteria under 
38 C.F.R. § 4.16(a).  

However, nothing in the law or regulations establishes that 
meeting the threshold level of 38 C.F.R. § 4.16 constitutes a 
claim for TDIU.  Furthermore, nothing at that time or prior 
to 2003 reflected a claim for TDIU, an informal claim for 
TDIU or an intent to file a claim for TDIU.  The veteran had 
not submitted evidence of unemployability.  Roberson v. 
Principi, 251 F.3d 1378 (2001).

Specifically, a review of the March 1993 claim for increased 
ratings, which ultimately lead to the grant of a 60 percent 
rating, does not reflect that his service-connected 
disabilities rendered him unemployable, nor did he so 
indicate.  In point of fact, he offered no assessment at all 
as to his occupational history.  Rather, he requested to be 
reevaluated for left forearm, left fingers, left arm, left 
elbow, left shoulder, and neck disabilities but did not state 
that his disabilities rendered him unemployable.

The Board has also conducted a longitudinal review of the 
claims file and finds no indication from the veteran which 
reflected that he was unemployable due to service-connected 
disabilities.  Moreover, while he met the percentage criteria 
specified in 38 C.F.R. § 4.16(a) as of March 1993, the record 
does not contain a competent opinion which attributed his 
unemployment to his service-connected disability alone.  
Without a claim for TDIU or evidence of unemployablity, there 
was no obligation to conjure up a claim that did not exist.  
Nothing in the holding of Roberson establishes that merely 
meeting the basic eligibility of § 4.16 establishes a claim.   

In fact, a To-Whom-It-May-Concern letter from the veteran's 
employer dated in February 1987, but not received by VA until 
November 2004, reflected that the veteran's decline in 
performance at work was due to a myriad of factors, most 
significantly his wife's terminal illness, which caused him 
to be under heavy stress and anxiety.  It was noted that he 
had used nearly 600 hours of sick leave in 1984 and that much 
again in 1985 and had used accumulated annual leave.  The 
employer related that when the veteran's wife died in October 
1985, his physical health continued to deteriorate with 
problems related to vision, hearing, arthritis, and 
limitation of motion of the left arm.  The employer noted 
that the veteran had retired optionally, not under 
disability.  Even if read in the most favorable light, this 
document was received in 2004.  It could not possibly 
establish an effective date in 1993.  See 38 U.S.C.A. 
§ 5110(b). 

Moreover, outpatient treatment records and several VA 
examinations dated in June 1993 and March 1996 were reviewed 
but no mention of his employment status was recorded.  
Similarly, an April 2002 VA examination reported that the 
veteran was retired but did not related that he was 
unemployable due to service connected disabilities.  
Miscellaneous correspondence between the veteran and the VA 
over the next several years did not address the issue of his 
employment status.  

The veteran has also submitted a VA Rehabilitation Plan dated 
in May 1988 in support of his claim that he was unemployable.  
At this juncture, the Board must stress the difference 
between being unemployed and being unemployable.  The fact 
that he was seeking Vocational Rehabilitation benefits, in 
the form of an Individualized Written Rehabilitation Plan, 
does not establish that he was unemployable due to service-
connected disabilities.  Therefore, this evidence did not put 
VA on notice that he was unemployable and did not constitute 
a claim for TDIU..

Next, even if the veteran's statements could have been 
construed as a claim for TDIU at the time a 60 percent rating 
was assigned, such a claim was implicitly denied in the 
February 1998 rating decision.  Specifically, if the record 
shows the existence of an unadjudicated claim, raised along 
with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.  Deshotel 
v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  If a timely 
appeal is not filed, the veteran's only recourse is to file a 
clear and unmistakable error (CUE) claim.  Id.; see also 
Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  

As applied to this case, the RO's decision, which increased 
the disability rating to 60 percent and assigned an effective 
date of March 1993 but did not explicitly address a TDIU 
claim, is a denial of that claim. Since the veteran did not 
appeal that issue, it became final, and can only be revised 
on the basis of CUE.

In sum, the Board finds that the claim received on February 
3, 2003, was the date of receipt of the application for TDIU.  
The evidence does not show that the veteran filed a formal 
claim, an informal claim, or indicated an intent to file a 
claim prior to that time, nor did the evidence trigger a duty 
on VA to inform the veteran of potential eligibility for TDIU 
benefits.  In addition, there is no competent evidence dated 
prior to that date which would allow a factual determination 
that TDIU existed in the one year prior to February 3, 2003.    

In reaching this determination, the Board has specifically 
considered the guidance established in Hazan v. Gober, 10 
Vet. App. 511 (1997).  For those reasons, the preponderance 
of evidence is against the claim and it is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in September 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in October 2004 and March 2005.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.  
Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  

In this case, resolution depends primarily on whether the 
veteran indicated an intent to file a claim, or whether VA 
had a duty to notify the veteran of the potential of 
entitlement to benefits.  He has produced no evidence and 
none is contained in the claims file reflecting either an 
intent to file a claim until February 3, 2003, or a duty by 
VA to notify the veteran of potential benefits.  Even 
considering the standard of "factually ascertainable" 
within one year, there is no evidence to support an effective 
date prior to February 3, 2003.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  As 
this is an appeal of the date of entitlement to benefits, a 
medical opinion or the findings of a medical examination are 
not germane to the issue.  The available medical evidence is 
sufficient for an adequate determination.  

For a TDIU, the veteran would not be assigned a disability 
rating.  Further, the present claim directly addressed the 
issue of an effective date.  Since the claim for an earlier 
effective date is being denied on a direct basis, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot and no 
further notification is needed under the provisions of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  


ORDER

Entitlement to an effective date prior to February 3, 2003, 
for the grant of a TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


